PER CURIAM.
Joyce S. Kimble appeals the district court’s orders denying relief on her 42 U.S.C. § 1983 (2000) complaint and denying reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Kimble v. Montgomery County Bd. of Educ., No. CA-01-3715-PJM (D. Md. July 31, 2002; Oct. 2, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.